PER CURIAM.
Michael Curtis appeals the district court’s order accepting the recommendation of the magistrate judge’s report denying relief on his 18 U.S.C. § 3582 (2000) motion. In his motion, Curtis asserted he was entitled to modification of his sentence pursuant to Amendment 591 of the U.S. Sentencing Guidelines Manual (2003). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Curtis, Nos. CR-89-54; CA-03-2107-3 (S.D.W.Va. Dec. 4, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED